Citation Nr: 0801699	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-34 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUE

Entitlement to service connection for claimed ulcerative 
colitis, to include as secondary to the service-connected 
multiple sclerosis with bilateral lower extremity weakness.  



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from May 1982 to October 
1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the RO.  



FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  The currently demonstrated ulcerative colitis is shown as 
likely as not to have had its clinical onset during the 
veteran's extensive period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by ulcerative colitis is due to disease 
or injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
VA will attempt to obtain; and a general notification that 
the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In this case, in a January 2003 letter, issued prior to the 
initial decision on appeal, as well as letters dated in 
October 2003 and May 2004, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or to submit any further evidence in 
his possession that pertained to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private 
treatment records, articles concerning inflammatory bowel 
disease (IBD), and reports of VA examination.  The veteran 
declined the opportunity to present personal testimony in 
support of his appeal.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. Id; See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 
183, 18   (1993).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his assertions; service medical 
records; the post-service private treatment records; the 
reports of VA examination; and articles concerning IBD.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The veteran asserts that his ulcerative colitis was incurred 
during his activity duty service as result of exposure to 
contaminated food and water and/or is due to the service-
connected multiple sclerosis.  

In this regard, contrary to the veteran's present report, the 
service medical records are devoid of complaints, findings or 
diagnosis of ulcerative colitis or a bacterial/viral 
infection as a result of contaminated food or water.  

On March 4, 1986, during service, the veteran indicated that 
he was intolerant to milk products since his return from the 
Island of Palau.  He stated that his stomach bubbled with the 
ingestion of milk products.  He reported a five month 
duration.  The examiner felt that the veteran had possible 
milk intolerance to lactose.  

On March 11, 1986, a stool sample was taken.  On March 14, 
1986, the laboratory work showed that he reported having had 
chronic recurrent diarrhea of 9 month's duration.  Giardiasis 
was suspected or another parasite infection plus acquired 
lactose intolerance.  The results showed no evidence of a 
parasite or occult blood.  There were no further complaints 
in service.  

The veteran was diagnosed with multiple sclerosis in 1996.  A 
February 1998 report of medical examination and history were 
negative for gastrointestinal complaints or a diagnosis of 
ulcerative colitis.  

A June 1998 VA examination conducted prior to the veteran's 
discharge was also negative.  It was noted at that time that 
the veteran's weight was slightly less than normal.  

A Temporary Disability Retirement List (TDRL) examination 
dated in January 2000 was similarly devoid for pertinent 
complaints or findings.  

The mere fact that the veteran complained of lactose 
intolerance in service is not enough to establish service 
connection; there must be evidence of a resulting chronic 
disability.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997).  

As noted, there were no further complaints in service after 
March 1986.  The veteran was not diagnosed with multiple 
sclerosis until 1996.  Further, there has been no showing of 
continuity of gastrointestinal manifestations after service 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Post-service, the veteran was first diagnosed with ulcerative 
colitis in September 2001, less than three years subsequent 
to his discharge from active service.  

While there was a significant period of time between the 
identified treatment in service and the biopsy findings of 
severe ulcerative colitis in September 2001, the veteran 
asserts that the ulcerative colitis and the service-connected 
multiple sclerosis are etiologically related in some fashion.  

In support of his claim, the veteran has submitted articles 
regarding IBD.  He contends that ulcerative colitis and 
multiple sclerosis share a common denominator and/or trigger.  
There is some indication of a possible associate between IBD, 
ulcerative colitis being such an IBD, and multiple sclerosis 
in reference to patients having IBD first had some risk of 
developing multiple sclerosis thereafter.  

The principles discussed therein do not refer specifically to 
this veteran.  Sacks v. West, 11 Vet. App. 314, 317 
(1998)(citing Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996); Wallin v. West, 11 Vet. App. 509 (1998).  
However, such medical treatise evidence can provide important 
support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  

Here, in support of his claim, the veteran has submitted a 
September 2003 letter from Dr. GJM who stated that both 
ulcerative colitis and multiple sclerosis were autoimmune 
diseases and perhaps could have some linkage, although to 
what extent to which they were linked as one entity could not 
entirely be stated.  

An October 2003 letter from Dr. LE indicates that ulcerative 
colitis, an autoimmune disease might be linked to the 
veteran's primary autoimmune diagnosis of multiple sclerosis.  

The Board finds that the opinions of Dr. GJM and Dr. LE are 
significant in that they do provide some support for there 
being a causative link between the ulcerative colitis and 
multiple sclerosis.  

The Board has thoroughly reviewed the medical evidence and 
finds the evidentiary record in its entirety to be in a state 
of relative equipoise in showing that the veteran's 
ulcerative colitis as likely as not had its onset on clinical 
basis during his extensive period of active service.  

The Board initially finds with respect to the evidence 
presented that the opinions of the VA examiners dated in 
October 2003 and August 2005, and an undated VA medical 
opinion are of limited probative value in this case.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches, as is true of any evidence, the credibility and 
weight to the attached medical opinions are within the 
province of the Board).  

Rather, the supporting nexus evidence, while not sufficient 
for the purpose of establishing a direct causal or secondary 
relationship, does provide a prespective for relating the two 
conditions on the basis of being "comorbities" as suggested 
by the veteran.  

The veteran assertions that his ulcerative colitis has been 
present since his separation from active service are found by 
the Board to have strong support in the clinical findings 
actually documented in record, as well as in the submitted 
private medical statements, when considered in light of what 
to the Board would be readily accepted or obvious medical 
principles.  

First, the Board finds it significant that the veteran was 
treated for manifestations of chronic recurrent diarrhea of 
nine months duration due to an unidentified cause while on 
active duty during the timeframe when one would expect that 
ulcerative colitis would become symptomatic.  The veteran 
also was noted to have a slight weight loss when examined by 
VA prior to his separation from active duty.  

Next, the Board finds that the biopsy results shown less than 
three years after service clearly reflect an advanced case of 
the ulcerative colitis requiring hospitalization and 
intensive medical care to be brought under control.  These 
documented changes, along with the notation of some weight 
loss prior to separation from service, suggest the long-
standing presence of gastrointestinal disease that would not 
be inconsistent with the veteran's assertions.  

Given the facts presented in this case, and by extending the 
benefit of doubt to the veteran, the Board concludes that 
service connection for ulcerative colitis is warranted.  



ORDER

Service connection for ulcerative colitis is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


